Exhibit 10.6

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN JOINDER AGREEMENT

 

I, KEVIN WILSON, and CITIZENS TRUST BANK hereby agree that in exchange for good
and valuable consideration, the value of which is hereby acknowledged, I shall
participate in the Supplemental Executive Retirement Plan (“Plan”) established
as of July 1, 2008, by CITIZENS TRUST BANK, as such Plan may now exist or
hereafter be modified, and do further agree to the terms and conditions
thereof.  Capitalized terms not defined herein shall have the same meaning as
set forth in the Plan.

 

I understand that I must execute and return a copy of this Supplemental
Executive Retirement Plan Joinder Agreement (“Joinder Agreement”) to the Plan
Administrator in order to participate in the Plan.  The provisions of the Plan
are incorporated herein by reference.  In the event of an inconsistency between
the terms of this Joinder Agreement and the Plan, the terms of the Plan shall
control.

 

I understand that, unless otherwise set forth herein, any benefit payable to me
or my Beneficiary hereunder shall be payable over 180 months (the “Payout
Period”).

 

Benefit Age.  My Benefit Age is sixty-five (65).

 

Retirement on or After Benefit Age.  I understand that I will receive my
Supplemental Retirement Benefit following my Separation from Service on or after
attaining my Benefit Age.  My projected annual Supplemental Retirement Benefit
is $52,001.00.  My Supplemental Retirement Benefit shall be payable in 180
monthly installments of $4,333.42 commencing within 90 days following my Benefit
Eligibility Date.

 

Voluntary or Involuntary Separation from Service on or After Age 62 and Before
Benefit Age.  I understand that if I have a voluntary or involuntary Separation
from Service on or after age 62, I will be entitled to the Supplemental Early
Retirement Benefit commencing within 90 days following my Separation from
Service.  My Supplemental Early Retirement Benefit will be determined based on
my age at Separation from Service, as set forth below:

 

Age

 

Annual Benefit

 

Monthly Benefit

 

62

 

$

35,556

 

$

2,963

 

63

 

$

40,260

 

$

3,355

 

64

 

$

45,396

 

$

3,783

 

 

Involuntary or Voluntary Separation from Service Without Cause Prior to Age 62. 
In the event of my involuntary or voluntary Separation from Service prior to
attainment of  age 62 (other than due to death or Disability), I will be
entitled to the Vested Percentage of my Accrued Benefit determined as of the
date of my involuntary or voluntary Separation from Service.  The Vested
Percentage of my Accrued Benefit shall be payable in a lump sum within 90 days
after my Separation from Service, subject to the timing rules for payments to
Specified Employees.

 

Vesting Rate:  10 percent per year for each year of participation in the Plan.

 

Termination for Cause.  I understand that if I have a termination for Cause, my
entire benefit under this Plan shall be forfeited.

 

Death Benefit.

 

·                  Death Prior to Separation from Service.  I understand that if
I die at any time while still employed with the Bank prior to attaining my
Benefit Age, my Beneficiary will be

 

--------------------------------------------------------------------------------


 

entitled to 100% of my Accrued Benefit as a Survivor Benefit, whether or not I
am fully vested in my Accrued Benefit at such time.  My Survivor Benefit shall
commence within 90 days following my date of death and shall be payable in a
lump sum to my Beneficiary.

 

·                  Death Following Separation From Service.   I understand that
in the event I die at any time on or after my Separation from Service, whether
before or after commencement of my benefit,  my Beneficiary shall be entitled to
receive payment of the benefit to which I was entitled prior to my death.   If
my death occurs prior to commencement of my benefit or after commencement but
prior to completion of all such payments owed to me under the Plan, the Bank
shall pay my Beneficiary the remaining monthly installments of my Supplemental
Retirement Benefit for the remainder of the Payout Period.

 

·                  Burial and/or Funeral Expenses.  I understand that in
addition to the above, my Beneficiary shall be entitled to a $10,000 death
benefit for the payment of burial and/or funeral expenses following my death. 
Such death benefit will be paid in a lump sum within 90 days following my death.

 

Benefit Following Separation from Service After a Change in Control.

 

·                  Separation from Service Within 2 Years After Change in
Control.  I understand that if there is a Change in Control followed within 2
years by my Separation from Service, I will be entitled to 100% of my Accrued
Benefit, payable in a lump sum within 90 days after my Separation from Service. 
I understand that my Accrued Benefit shall be reduced, if necessary to avoid an
excise tax under Code Sections 280G and 4999.

 

·                  Separation from Service More than 2 Years After a Change in
Control:

 

·                  Prior to Age 62.  If my Separation from Service occurs more
than 2 years following a Change in Control and before I reach age 62, I will
receive 100% of my Accrued Benefit payable in a lump sum within 90 days of my
Separation from Service.

 

·                  After Age 62.  If my Separation from Service occurs more than
2 years following a Change in Control and after I reach age 62, I will receive
my Supplemental Early Retirement Benefit or my Supplemental Retirement Benefit,
as applicable, payable in 180 monthly installments within 90 days of my
Separation from Service.

 

Disability While Employed.  I understand that in the event of my Disability
prior to my Benefit Age, I will be entitled to a Disability Benefit, as set
forth in Section 3.6 of the Plan.  My Disability Benefit shall equal the Vested
Percentage of my Accrued Benefit determined at my Disability and payable to me
in a lump sum within 90 days of the date on which I have a Separation from
Service due to Disability.

 

Restriction on Timing of Payment.  Notwithstanding the foregoing, I understand
that in the event that I am a Specified Employee (as defined in the Plan) in
accordance with Section 3.7 of the Plan, then, any payment which I am entitled
for the first 6 months following my Separation from Service with the Bank (other
than due to death or Disability) shall be withheld and shall be paid to me on
the first day of the 7th month following my Separation from Service with the
Bank.  Interest (at the rate of the Interest Factor as defined in the Plan) will
accrue on any withheld payment and shall be paid to me at the time the withheld
payments are paid.

 

2

--------------------------------------------------------------------------------


 

This Joinder Agreement shall become effective upon execution (below) by both
Executive and a duly authorized officer of the Bank.

 

Dated this            day of July, 2008.

 

CITIZENS BANK AND TRUST

EXECUTIVE

 

 

 

 

 

 

 

(Bank’s duly authorized Officer)

 

KEVIN WILSON

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 


BENEFICIARY DESIGNATION


 


FOR KEVIN WILSON


 

Executive, under the terms of the Supplemental Executive Retirement Plan
executed by the Bank and effective July 1, 2008, hereby designates the following
Beneficiary to receive any guaranteed payments or death benefits under such
Plan, following his death:

 

PRIMARY BENEFICIARY:

 

Primary Beneficiary
Name(s)

 

Relationship

 

Home Address

 

Home Phone
#

 

Work Phone
#

 

Cell Phone #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the event the Primary Beneficiary set forth above has predeceased me, I
designate the person set forth below as my Secondary Beneficiary.

 

SECONDARY  BENEFICIARY:

 

Secondary Beneficiary
Name(s)

 

Relationship

 

Home Address

 

Home Phone
#

 

Work Phone
#

 

Cell Phone #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect. Such Beneficiary Designation is revocable.

 

DATE:         , 20      .

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

(WITNESS)

 

KEVIN WILSON

 

 

 

 

 

 

 

 

 

(WITNESS)

 

 

 

A-2

--------------------------------------------------------------------------------